Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2019/0081127).
Regarding claim 1, Shim teaches a display panel (a display device includes a flexible display panel. See the Title and Abstract; See also Figs 1-2b) comprising: 
a main display region (a front display portion 110. See ¶58); 
a first bendable region, wherein the first bendable region and the main display region are connected to each other and arranged along a first direction (the front surface display portion 110 has four sides including at least one upper side surface display portion 121 containing at least one of straight lines. See ¶59.  A first straight line defines a boundary between the front surface display portion 110 and the upper side surface display portion 121, a second straight line defines a boundary between the front surface display portion 110 and the right side surface display portion 124; and the first straight line and the second straight line meet each other. See ¶61 and ¶92.  Accordingly, the upper side surface display portion 121 is coupled to the front surface display portion 110 arranged along a vertical direction; “the upper side surface display portion 121” interpreted the claimed “a first bendable region”);  

    PNG
    media_image1.png
    366
    975
    media_image1.png
    Greyscale

wherein the first bendable region is capable of being bent away from a light-exiting surface of the display panel through a first bending axis (the front surface display portion 110 includes the side surface display portion 121 containing the upper straight line; the upper side surface display portion 121 is bended at about 90 degrees from an upper side of the front surface display portion 110 to extend therefrom. See ¶59. Accordingly, “the first straight line” interpreted the claimed “a first bending axis”);
a second bendable region, wherein the second bendable region and the main display region are connected to each other and arranged along a second direction (the front surface display portion 110 has four sides including at least one right side surface display portion 124 containing at least one of straight lines. See ¶59. Accordingly, the right side surface display portion 124 is coupled to the front surface display portion 110 arranged along a horizontal direction. See ¶61; “the right side surface display portion 124” interpreted the claimed “a second bendable region.” Accordingly, the right side surface display portion 124 is coupled to the front surface display portion 110 and arranged along the horizontal direction);
wherein the second direction intersects the first direction (the vertical direction is perpendicular the horizontal direction); 
wherein the second bendable region is capable of being bent away from the light-exiting surface of the display panel through a second bending axis (the side surface display portion 124 is bended at about 90 degrees from a right side of the front surface display portion 110 to extend therefrom; and the front surface display portion 110 has four sides including at least one right side surface display portion 124 containing a right straight line. See ¶59. Accordingly, “the right straight line” interpreted the claimed “a second bending axis”);
a first hollow region (a hole 151), wherein an intersection point of extension lines of the first bending axis and the second bending axis is located in the first hollow region (a flat flexible display panel having a shape illustrated in FIGS. 2A and 2B is bended or folded to form the display panel 100 according to an embodiment of the present invention. Through holes 151, 152, 153, and 154 are located at four corners of the flat display panel. See ¶74. The through hole 151 on the upper right side is described in more detail below; however, through holes 152, 153 and 154 are substantially the same as through hole 151. The through hole 151 is defined by a curved line at the corner portion of the front surface display portion 110, a straight line defining a boundary between the front surface display portion 110 and the upper side surface display portion 121, and a straight line defining a boundary between the front surface display portion 110 and the right side surface display portion 124, and the flat display panel is cut along these lines. See ¶75).
Regarding claim 2, Shim teaches the display panel according to claim 1, wherein at least a part of the first hollow region is located at a side of the first bending axis close to the main display region. (Fig 2b of Shim shows the first hole 151 is located at a side of the upper side surface display portion 112 close to the front display portion 110).
Regarding claim 3, Shim teaches the display panel according to claim 1, wherein in an unfolded state, the first hollow region has a closed contour (the hole is defined by four sides. See ¶86).
Regarding claim 19, Shim teaches a display device, comprising a display panel, wherein the display panel (a display device includes a flexible display panel. See the Title and Abstract; See also Figs 1-2b) comprises: 
a main display region (a front display portion 110. See ¶58); 

    PNG
    media_image2.png
    295
    786
    media_image2.png
    Greyscale

a first bendable region, wherein the first bendable region and the main display region are connected to each other and arranged along a first direction (the front surface display portion 110 includes four sides including at least one upper side surface display portion 121 of one of straight lines. See ¶59. Accordingly, the upper side surface display portion 121 is coupled to the front surface display portion 110 arranged along an up direction. See ¶61; the upper side surface display portion 121 interpreted a first bendable region);  
wherein the first bendable region is capable of being bent away from a light-exiting surface of the display panel through a first bending axis (the front surface display portion 110 includes four sides of a straight line. A side surface display portion 121 is bended at about 90 degrees from an upper side of the front surface display portion 110 to extend therefrom. See ¶59. Accordingly, the first straight line interpreted a first bending axis);
a second bendable region, wherein the second bendable region and the main display region are connected to each other and arranged along a second direction (the front surface display portion 110 includes four sides including at least one right side surface display portion 124 of one of straight lines. See ¶59. Accordingly, the right side surface display portion 124 is coupled to the front surface display portion 110 arranged along a horizontal direction. See ¶61; the right side surface display portion 124 interpreted a second bendable region. Accordingly, the right side surface display portion 124 is coupled to the front surface display portion 110 and arranged along the horizontal direction); wherein the second direction intersects the first direction (the up direction is perpendicular the horizontal direction); wherein the second bendable region is capable of being bent away from the light-exiting surface of the display panel through a second bending axis (the side surface display portion 124 is bended at about 90 degrees from a right side of the front surface display portion 110 to extend therefrom. See ¶59);
(a hole 151), wherein an intersection point of extension lines of the first bending axis and the second bending axis is located in the first hollow region (a flat flexible display panel having a shape illustrated in FIGS. 2A and 2B is bended or folded to form the display panel 100 according to an embodiment of the present invention. Through holes 151, 152, 153, and 154 are located at four corners of the flat display panel. See ¶74. The through hole 151 on the upper right side is described in more detail below; however, through holes 152, 153 and 154 are substantially the same as through hole 151. The through hole 151 is defined by a curved line at the corner portion of the front surface display portion 110, a straight line defining a boundary between the front surface display portion 110 and the upper side surface display portion 121, and a straight line defining a boundary between the front surface display portion 110 and the right side surface display portion 124, and the flat display panel is cut along these lines. See ¶75).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim.
Regarding claim 4 depended to claim 1, Shim does not disclose in the above-cited embodiment “wherein in an unfolded state, the first hollow region has a contour 
Regarding claim 5, Shim teaches the display panel according to claim 4, wherein the arc protrudes away from a center of the first hollow region. (Shim teaches the through hole 151 may be defined by a curved line at the corner portion of the front surface display portion 110.  See ¶75. Accordingly, the curved line interpreted the arc).
	Regarding claim 6, Shim teaches the display panel according to claim 4, wherein an orthographic projection of the arc on a plane of the display panel overlaps a part of a border of the main display region. (Shim teaches the corner non-display portion 241 overlaps the front surface display portion 210, the right side surface display portion 224, and the upper side surface display portion 221. See Shim ¶85). 
Regarding claim 7, Shim teaches the display panel according to claim 4, wherein an angle θ of the arc satisfies: 0o < θ ≤ 270o. (Shim teaches the first side surface display portion and the second side surface display portion may have sides forming an interior angle larger than about 90 degrees. See ¶18. The through hole 151 may have an arc shape with two sides (e.g., the right side surface corner display portion 131 and the upper side surface corner display portion 132) contacting the arc. See ¶61).
(Shim through holes 258 may have various shapes. Referring to FIG. 5D, a through hole 258 may include a first area defined by a curved line at a corner portion of the front surface display portion 210, a first straight line defining a boundary between the front surface display portion 210 and the upper side surface display portion 221, a second straight line defining a boundary between the front surface display portion 210 and the right side surface display portion 224. See ¶97).
Regarding claim 9, Shim teaches the display panel according to claim 1, wherein in an unfolded state, the first hollow region is L-shaped, wherein an inflection point of the first hollow region covers the intersection point of the extension lines of the first bending axis and the second bending axis. (Shim’s Fig 5D shows the L-shaped hole 258. See ¶97. Shim teaches “Alternatively, referring to FIG. 5E, a folding line 261 contacts a front surface display portion 210, such that the front surface display portion 210 and a non-display portion 241 is connected to each other at a single point to define two through holes.” See Shim ¶99. Accordingly, “the single point” interpreted the claimed “a point of inflection”).
Regarding claim 10, Shim teaches the display panel according to claim 1, wherein the first bendable region comprises a first edge facing away from the main (Fig 2B of Shim shows the upper side portion 121 facing away from the front display portion 110 and not intersecting with the upper straight line, wherein the right side portion 124 facing away from the front display portion 110 and not intersecting with the second straight line, and a first straight line defining a boundary between the front surface display portion 210 and the upper side surface display portion 221, a second straight line defining a boundary between the front surface display portion 210 and the right side surface display portion 224; and the first straight line and the second straight line meet each other. See ¶92).
Regarding claim 14, Shim teaches the display panel according to claim 1, further comprising: a plurality of second hollow regions surrounding the first hollow region.
(Shim teaches multiple cut portions 366, 367 surrounding the through hole. See ¶111 and Fig 7C).
Regarding claim 15, Shim teaches the display panel according to claim 14, wherein the extension line of the first bending axis or the extension line of the second bending axis passes through at least one of the plurality of second hollow regions.
(Shim teaches when the corner non-display portion 341 is completely folded outwardly along the folding line 361, the corner of the front surface display portion 310 and the cut portions 366 and 367 of the side surface display portion may be exposed. See ¶112. Accordingly, the folding line 361 passes through the cut portions 366 and 367).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim ad applied to claim 1 above and further in view of Pantel US 2018/0307270.
Regarding claim 11, Shim fails to teach the display panel according to claim 1, wherein in an unfolded state, the first hollow region has a contour having an opening.
In an analogous art, Pantel teaches a flexible display enables the display panel to be bent at the edges, has cutouts (e.g., holes) at four corners, wherein at least one of the holes 1801 has an opening. Pantel ¶102, ¶106, ¶108, Figs 8A-D. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the holes 1801 has an opening disclosed by Pantel for the hole of Shim The motivation for doing so would maximize the remaining screen area. Pantel ¶8.

Regarding claim 12, Shim teaches the display panel according to claim 11, wherein a distance between two endpoints of the contour of the first hollow region is less than or equal to 0.1 mm. (Pantel teaches the cutouts (e.g., holes) at four corners, at least one of the holes 1801 has an opening. Pantel ¶106, ¶108, Figs 8A-D. It would have been obvious to modify the opening interpreted the distance less than or equal to 0.1 mm. It would have been obvious of matter of a design choice to change size and shape of a distance between two endpoints of the contour of the first hollow region is less than or equal to 0.1 mm. Thus, change of the distance of the well-known element is not patentable; In re Rose, 105 USPQ 237 (CCPA 1955); In re Dailey, 149 USPQ 47 (CCPA 1976). MPEP 2144.04 (IV) states change in size and shape held unpatentable and would not have modified the operation of the display device. It would be an obvious matter of design choice).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shim ad applied to claim 1 above and further in view of Tanaka US 2019/0363266.
Regarding claim 13, Shim fails to teach wherein in a bent state, the first hollow region comprises: a first partial region located on a plane of the main display region of the display panel, and a second partial region located on a plane of the first bendable region or a plane of the second bendable region.
Tanaka teaches the flexible display 1 can be bent in the same manner as in the known method except that the stated flexible display 1 is bent in a direction with which the bending section 2 intersects. In other words, as illustrated in FIG. 4A, by alternately performing valley-folding and mountain-folding on the flexible display 1 in the same direction, the flexible display 1 may be folded in a bellows form; as illustrated in FIG. 4B, by performing valley-folding, on one of end portions of the flexible display 1, the other one of end portions thereof may be superposed. See Tanaka ¶66 and Fig. 4A, and 4B.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the mountain-folding on the flexible display disclosed by Tanaka for the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 10,431,604).
Regarding claim 1, Cho teaches a display panel (a display device includes a substrate 110, see Figs 1-2 and Col. 5, ll. 14-62) comprising: 
a main display region (a main display portion 111 is in the shape of a rectangle including two sides extending in a first direction W1 and two sides extending in a second direction W2. See Col. 5, ll. 30-32); 
a first bendable region, wherein the first bendable region and the main display region are connected to each other and arranged along a first direction (the edge portions 112 define the left edge and the right edge of the main display portion 111. The edge portions 112 extend in the first direction W1. See Col. 5, ll. 38-41. Accordingly, the first side portion 115 is coupled to the main display portion 111 arranged along a first direction; the first side portion 115 interpreted a first bendable region);  wherein the first bendable region is capable of being bent away from a light-exiting surface of the display panel through a first bending axis (a main display portion 111, edge portions 112 are disposed at edges of the main display portion 111, first side portions 115 are bent from the edge portions 112, and second side portions 116 are bent from the main display portion 111. See Col. 5, ll. 20-24. Accordingly, the first side portion 115 interpreted the first bendable region, the first edge 112 interpreted a first bending axis);
a second bendable region, wherein the second bendable region and the main display region are connected to each other and arranged along a second direction (the second side portions 116 are bent from the two sides of the main display portion 111 extending in a second direction W2, that is, the top edge and the bottom edge of the main display portion 111. See Col. 5, ll. 51-55.  Accordingly, the second side portion 116 is coupled to the main display portion 111 and arranged along a second direction);


    PNG
    media_image3.png
    345
    443
    media_image3.png
    Greyscale

wherein the second direction intersects the first direction (the main display portion 111 is in the shape of a rectangle including two sides extending in a first direction W1 and two sides extending in a second direction W2. Col. 5, ll. 30-32. Accordingly, the first direction W1 intersects the second direction W2) 
wherein the second bendable region is capable of being bent away from the light-exiting surface of the display panel through a second bending axis (a main display portion 111, edge portions 112 that are disposed at edges of the main display portion 111, first side portions 115 that are bent from the edge portions 112, and second side portions 116 that are bent from the main display portion 111. See Col. 5, ll. 20-24)
a first hollow region (a rounded corner 113), wherein an intersection point of extension lines of the first bending axis and the second bending axis is located in the first hollow region (the corner 113 defines a point at which two lines or two edges 112 meet and form an angle at a rounded corner region 113. See Figures 1-2, and Col. 5, ll. 36-48).
Regarding claim 2, Cho teaches the display panel according to claim 1, wherein at least a part of the first hollow region is located at a side of the first bending axis close to the main display region. (Fig 1 of Cho shows the first rounded corner 113 is located at a side of the first edge 112) close to the main display portion 111).
Regarding claim 3, Cho teaches the display panel according to claim 1, wherein in an unfolded state, the first hollow region has a closed contour. (Cho teaches the first rounded corner 113 is a circular hole 113).
Regarding claim 4, Cho teaches the display panel according to claim 1, wherein in an unfolded state, the first hollow region has a contour comprising an arc. (Cho teaches the first rounded corner 113 has a circular hole 113 including an arc).
(Cho teaches the circular hole 113 including an arc protrudes away from a center of the hole 113).
Regarding claim 7, Cho teaches the display panel according to claim 4, wherein an angle θ of the arc satisfies: 0o < θ ≤ 270o. (Cho teaches the arc of the rounded corner is bent less than 2700).
Regarding claim 19, Cho teaches a display device, comprising a display panel, wherein the display panel (a display device includes a substrate 110, see Figs 1-2 and Col. 5, ll. 14-62) comprises: 
a main display region (a main display portion 111 is in the shape of a rectangle including two sides extending in a first direction W1 and two sides extending in a second direction W2. See Col. 5, ll. 30-32); 
a first bendable region, wherein the first bendable region and the main display region are connected to each other and arranged along a first direction (the edge portions 112 define the left edge and the right edge of the main display portion 111. The edge portions 112 extend in the first direction W1. See Col. 5, ll. 38-41. Accordingly, the first side portion 115 is coupled to the main display portion 111 arranged along a first direction; the first side portion 115 interpreted a first bendable region);  wherein the first bendable region is capable of being bent away from a light-exiting surface of the display panel through a first bending axis (a main display portion 111, edge portions 112 are disposed at edges of the main display portion 111, first side portions 115 are bent from the edge portions 112, and second side portions 116 are bent from the main display portion 111. See Col. 5, ll. 20-24. Accordingly, the first side portion 115 interpreted the first bendable region, the first edge 112 interpreted a first bending axis);
a second bendable region, wherein the second bendable region and the main display region are connected to each other and arranged along a second direction (the second side portions 116 are bent from the two sides of the main display portion 111 extending in a second direction W2, that is, the top edge and the bottom edge of the main display portion 111. See Col. 5, ll. 51-55.  Accordingly, the second side portion 116 is coupled to the main display portion 111 and arranged along a second direction);
wherein the second direction intersects the first direction (the main display portion 111 is in the shape of a rectangle including two sides extending in a first direction W1 and two sides extending in a second direction W2. Col. 5, ll. 30-32. Accordingly, the first direction W1 intersects the second direction W2); 
wherein the second bendable region is capable of being bent away from the light-exiting surface of the display panel through a second bending axis (a main display portion 111, edge portions 112 that are disposed at edges of the main display portion 111, first side portions 115 that are bent from the edge portions 112, and second side portions 116 that are bent from the main display portion 111. See Col. 5, ll. 20-24);
a first hollow region (a rounded corner 113), wherein an intersection point of extension lines of the first bending axis and the second bending axis is located in the first hollow region (the corner 113 defines a point at which two lines or two edges 112 meet and form an angle at a rounded corner region 113. See Figures 1-2, and Col. 5, ll. 36-48).
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, none of prior art of records teaches the display panel according to claim 1, further comprising: a third bendable region connected to the first bendable region, the second bendable region and the first hollow region, wherein the third bendable region at least partially surrounds the first hollow region, wherein the display panel comprises a base substrate that is located in the main display region, the first bendable region, the second bendable region and the third bendable region, and wherein an elastic modulus of the base substrate located in the third bendable region is smaller than both an elastic modulus of the base substrate located in the first bendable region and an elastic modulus of the base substrate located in the second bendable region.
Regarding claim 17, none prior art of records teaches the display panel according to claim 16, wherein the base substrate located in the third bendable region is a foldable structure, wherein the foldable structure comprises a plurality of foldable sub-portions arranged along a direction from the first bendable region to the second bendable region; wherein, in an unfolded state, the plurality of foldable sub-portions and the base substrate that is located in the main display region are located in a same plane; and wherein, in a bent state, at least one of the plurality of foldable sub-portions is located in a different plane from the base substrate located in the main display region 
Regarding claim 18, none prior art of records teaches the display panel according to claim 17, comprising: a plurality of pixel units; a plurality of pixel circuits electrically connected to the plurality of pixel units, the plurality of pixel units and the plurality of pixel circuits being located in the main display region, the first bendable region, the second bendable region, and the third bendable region; and a plurality of photosensitive switches located in the plurality of foldable sub-portions, wherein one of the plurality of pixel circuits located in one of the plurality of foldable sub-portions is electrically connected to one of the plurality of photosensitive switches; wherein when the one of plurality of foldable sub-portions and the base substrate that is located in the main display region are located in a same plane, the one of the plurality of photosensitive switches is switched on; and wherein when the one of the plurality of foldable sub-portions is located in a different plane from the base substrate located in the main display region, the one of the plurality of photosensitive switches is switched off.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 5, 2022